Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of third-party defendant, Ferro Corporation, for leave to amend its answer to assert as a defense the recent amendment to Workers’ Compensation Law § 11 and, upon the amendment of the answer, for summary judgment dismissing the third-party complaint. Because the amendment to Workers’ Compensation Law § 11, which became effective September 10, 1996, is prospective only, it does not apply to actions pending on that date (see, L 1996, ch 635, § 2; Massella v Partner Indus. Prods., 242 AD2d 870 [decided herewith] ; Majewski v Broadalbin-Perth Cent. School Dist., 231 AD2d 102; Morales v Gross, 230 AD2d 7). (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Summary Judgment.) Present—Denman, P. J., Pine, Balio, Boehm and Fallon, JJ.